Title: From Thomas Jefferson to William Short, 15 March 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Lyons Mar. 15. 1787.

So far all is well. No complaints; except against the weathermaker, who has pelted me with rain, hail, and snow, almost from the moment of my departure to my arrival here. Now and then a few gleamings of sunshine to chear me by the way. Such is this life: and such too will be the next, if there be another, and we may judge of the future by the past. My road led me about 60 miles through Champagne, mostly a corn country, lying in large hills of the colour and size of those in the neighborhood of Elkhill. The plains of the Yonne are of the same colour, that is to say, a brownish red; a singular circumstance to me, as our plains on the water side are always black or grey. The people here were ill clothed, and looked ill, and I observed the women performing the heavy labours of husbandry; an unequivocal proof of extreme poverty. In Burgundy and Beaujolois they do only light work in the feilds, being principally occupied within doors. In these counties they were well clothed and appeared to be well fed. Here the hills become mountains, larger than those of Champagne, more abrupt, more red and stony. I passed thro about 180 miles of Burgundy; it resembles extremely our red mountainous country, but is rather more stony, all in corn and vine. I mounted a bidet, put a peasant on another and rambled thro’ their most celebrated vineyards, going into the houses of the labourers, cellars of the Vignerons, and mixing and conversing with them as much as I could. The same in Beaujolois, where nature has spread it’s richest gifts in profusion. On the right we had fine mountain sides lying in easy slopes, in  corn and vine, and on the left the rich extensive plains of the Saone in corn and pasture. This is the richest country I ever beheld. I passed some time at the Chateau de Laye Epinaye, a seignory of about 15,000 acres, in vine, corn, pasture and wood, a rich and beautiful scene. I was entertained by Madame de Laye with a hospitality, a goodness and an ease which was charming, and left her with regret. I beg of you to present to the good Abbés Chalut and Arnoud my thanks for their introduction to this family: indeed I should be obliged to you if you could see Monsr. de Laye and express to him how sensible I am of my obligation to him for the letter to Madame de Laye, and of her attention and civilities. I have been much indebted here too for the letters from the Abbés, tho’ the shortness of my stay does not give me time to avail myself of all their effect. A constant tempest confined me to the house the first day: the second, I determined to see every thing within my plan before delivering my letters, that I might do as much, in as little time, as possible. The third and fourth have been filled up with all the attentions they would admit, and I am now on the wing, as soon as this letter is closed. I enter into these details because they are necessary to justify me to the Abbés for the little time I had left to profit of the good dispositions of their friends. Six or seven hundred leagues still before me, and circumscribed in time, I am obliged to hasten my movements. I have not visited at all the manufactures of this place: because a knowlege of them would be useless, and would extrude from the memory other things more worth retaining. Architecture, painting, sculpture, antiquities, agriculture, the condition of the labouring poor fill all my moments. Hitherto I have derived as much satisfaction and even delight from my journey as I could propose to myself. The plan of having servants who know nothing of me, places me perfectly at my ease. I intended to have taken a new one at every principal city, to have carried him on to serve me on the road to the next and there changed him. But the one I brought forward from Dijon is so good a one that I expect to keep him through the greater part of the journey, taking additionally a valet de place wherever I stay a day or two. You shall hear from me from Aix where I hope to meet letters from you giving me news both great and small. Present me affectionately to my friends and more particularly to Madame de Tessé and Madame de Tott: and accept assurances of my perfect esteem & friendship to yourself. Adieu.
